      Case 2:18-cv-01895-LCB-SGC Document 21-3 Filed 07/15/19 Page 1 of 1                          FILED
                                                                                           2019 Jul-15 PM 04:54
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA
                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION


ADRIAN DE'ARIS DUNNING
#227362
       Plaintiff,
vs.                                            CASE NO. 2:18-cv-018095-LCB-SGC


R. GADSDEN, et al.,
       Defendants.


       Before me, the undersigned authority, a Notary Public, in and for said County and State
of Alabama at large, personally appeared Roderick Gadson who being known to me and being by
me first duly sworn, deposes and says on oath as follows:
       My name is Roderick Gadson I am currently employed with the Alabama Department of
Corrections as Correctional Officer at William E. Donaldson Correctional Facility, 100 Warrior
Lane, Bessemer, Alabama 35023.
       I, Correctional Officer Roderick Gadson, was assigned as a rover on Y-Unit. While feeding
in the unit, I observed inmate Adrian Dunning B/M #227362, who is assigned to Y-12, physically
assault Correctional Officer Zackery McLemore with a sharpened broom handle. I administered
several baton strikes to inmate Dunning out of fear for Officer McLemore's safety and due to
inmate Dunning continuing to be combative. I administered a second series of baton strikes. I
observed inmate Dunning run upstairs to the top tier and jump off. Inmate Dunning was being
assaultive and not complying with verbal direct orders. Eventually other Officers responded and
control was gained of inmate Dunning.



                                                Roderick Gadson, Correctional Officer


SWORN TO AND SUBSCRIBED before me this Irday of June, 2019.




                                                            My Commission Expires




                                                                                    EXHIBIT C
